DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1, 2, 8, 15 and 18 have been amended; support for claims 1 and 2 are found in original claims 4-7, support for claim 18 is found in original claims 4-7 and 20,  the amendment to claims 8 and 15 were to change claim dependency.
Claims 4-7, 16-17 and 19-20 have been cancelled.
Claims 1-3, 8-15, and 18 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 103
The claim rejections of the previous office action dated 07/07/2021 are withdrawn in view of the amendments to the claims.
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive because they are directed towards the amended claims.
The argument of the cited references not teaching the amended independent claim 1 limitation of the tetra lateral pressing is persuasive. The cited art of Kobayashi, Kim and Choi fails to teach of tetra-lateral pressing of the polymer layer on the wire type current collector.

Allowable Subject Matter
Claims 1-3, 8-15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are considered to be KR 20160051074 A as cited in the previous office action and in the IDS, KR 20160033608 A as cited in the previous office action and in the IDS, US 20130326865 as cited in the previous office action, and WO 2017039398 A- US equivalence US 20180205043 A.
KR 20160051074 A teaches of a method of spirally wrapping a binder film around the surface of an electrode and pressing the outside to form layers on the surface of an electrode but fails to teaches of the binder film layer containing a hydrophobic and ion conductive polymer layer. Furthermore, KR 20160051074 fails to teach nor render obvious tetra-lateral pressing wherein the current collector and the press members are rotating while pressing occurs. A skilled artisan would have no teaching nor motivation to change the pressing as taught by KR 20160051074.
KR 20160033608 A teaches of a manufacturing method for an anode including a polymer member being provided on the surface of a lithium metal electrode. The polymer member contains a copolymer of hydrophobic polymer and ion conductive polymer. Choi fails to teach nor render obvious wherein tetra-lateral pressing wherein the current collector and the press members are rotating while pressing occurs. A skilled artisan would have no teaching nor motivation to change the pressing as taught Choi.
US 20130326865 (Kobayashi) teaches of a method for producing an electrode involving a top and bottom pressing at multiple positions along the electrode. Kobayashi fails to teach nor 
US 20180205043 A teaches of a top and bottom bi-lateral pressing of a top surface portion and a bottom surface portion to seal the battery. US 20180205043 A fails to teach nor render obvious wherein tetra-lateral pressing wherein the current collector and the press members are rotating while pressing occurs. A skilled artisan would have no teaching, motivation nor suggestion to change the bi-lateral pressing into a tetra lateral pressing while rotating of the current collector and pressing members occurs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727